Citation Nr: 1035980	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-38 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for a pulmonary disorder, 
claimed as chronic obstructive pulmonary disease (COPD), as 
secondary to asbestos exposure.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Columbia, 
South Carolina, which, inter alia, denied service connection for 
a pulmonary disorder, bilateral hearing loss, back disorder, and 
right knee disorder, and declined to reopen a previously denied 
claim for service connection for an eye disorder.  The Veteran 
subsequently relocated and jurisdiction of his claims folder was 
transferred to the RO in Montgomery, Alabama, which forwarded his 
appeal to the Board.

This matter was previously before the Board in March 2008, at 
which time the previously denied claim for service connection for 
an eye disorder was reopened, and the claims for service 
connection were remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

In his VA Form 9 dated in October 2004, the Veteran had requested 
a hearing before the Board.  However, he failed to appear for a 
videoconference hearing scheduled to be held in November 2007.

The Board notes that an appeal of a claim for service connection 
for tinnitus was rendered moot by the RO's grant of service 
connection in September 2007.  Therefore, it is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Further, the Veteran also had perfected an appeal of the RO's 
denial of service connection for a right arm disorder and for 
left ear hearing loss; however, those issues were resolved in the 
Veteran's favor in an October 2009 rating decision.  The Veteran 
has not appealed either the initial ratings or effective dates 
assigned for those conditions.  See Grantham, 114 F.3d at 1156.  
Therefore, they are not before the Board.


FINDINGS OF FACT

1.  There is medical evidence of a current bilateral eye 
disorder.

2.  There is no evidence of any eye disorder during service or 
for several years thereafter.

3.  There is probative evidence against a link between the 
Veteran's bilateral eye disorder and his military service.

4.  The Veteran has a current diagnosis of COPD.

5.  There is probative evidence against a nexus between the 
Veteran's current pulmonary disorder and his military service, 
including exposure to asbestos during service.  

6.  The Veteran has current right ear hearing loss. 

7.  There is no evidence of right ear hearing loss during service 
or within one year after service, or for many years thereafter.  

8.  There is probative evidence against a nexus between the 
Veteran's current right ear hearing loss and his military 
service.  

9.  There is medical evidence of a current diagnosis of a back 
disorder.

10.  There is no evidence of a back disorder during service, 
within one year of service, or for many years thereafter.

11.  There is probative evidence against a nexus between the 
Veteran's current back disorder and his military service.

12.  There is medical evidence of a current diagnosis of a right 
knee disorder.

13.  There is no evidence of a right knee disorder during service 
or for many years thereafter.

14.  There is probative evidence against a nexus between the 
Veteran's current right knee disorder and his military service.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A pulmonary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  Right ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).
 
4.  A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in October 2003 and March 2008.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in March 2006 and the VCAA letter 
dated in March 2008, the RO further advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all required 
notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to the VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional notice, including Dingess notice, was provided 
after issuance of the initial AOJ decision in February 2004.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in October 2003, 
followed by subsequent VCAA and Dingess notice in March 2006 and 
March 2008, the RO readjudicated the claims in an SSOC dated in 
October 2009.  Thus, the timing defect in the notice has been 
rectified.  In any case, the Veteran has never alleged how any 
timing error prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The Veteran and his 
representative also have submitted statements in support of his 
claims.  Further, he was provided with VA examinations in 
connection with his claims.  Moreover, the Veteran was afforded, 
but failed to avail himself of, an opportunity to provide 
testimony before a Veterans Law Judge.  Therefore, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its March 2008 remand.  Specifically, the RO was instructed 
to obtain records of any additional STRs from the National 
Personnel Records Center and other storage facilities where such 
records may be located.  The RO also was instructed to arrange 
for the Veteran to undergo VA examinations to determine the 
nature and etiology of the alleged disabilities currently on 
appeal.  The Board finds that the RO has complied with these 
instructions to the extent possible.  Additional STRs have been 
secured and associated with the claims file.  Further, the VA 
examination reports dated in July 2009 and August 2009 also 
substantially comply with the Board's March 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).    

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis and other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Bilateral Eye Disorder

In this case, the Veteran contends that his eyes were infected 
while he was stationed in Israel during service, and that he has 
continued to experience problems with his eyes since.  See VA 
Form 9 dated in October 2004.

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examiner provided the diagnoses of high 
myopia status post photorefractive keratectomy bilateral, status 
post laser-assisted stromal in-situ keratomileusis surgery 
bilateral status post electrical stimulation corneal treatments 
times two bilaterally; astigmatism and presbyopia; corneal 
opacity secondary to metallic foreign bodies, right greater than 
left; lattice degeneration right; nuclear sclerosis bilateral; 
monocular diplopia nonspecific; and refractive error and 
presbyopia.  See VA examination report dated in August 2009.    
Thus, the evidence of record confirms that the Veteran currently 
has a bilateral eye disorder.

In-service, a review of the Veteran's STRs shows no complaints 
of, or treatment for, any eye disorder or symptomatology thereof, 
despite the Veteran's assertions that he received treatment for 
an eye infection during service.  In this regard, his lay 
statements as to an eye disorder or symptomatology thereof during 
service are outweighed by the available medical evidence showing 
no complaints or objective indication of any eye problems at the 
time.  See generally Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Further, his separation 
examination in August 1983 indicated that his eyes were normal.  
His vision was 20/400+ uncorrected and 20/20 corrected in the 
right eye, and 20/400+ uncorrected and 20/20 corrected in the 
left eye.  Thus, the Board must find that the STRs, as a whole, 
provide negative evidence against this claim, as they show 
neither complaints nor evidence of any eye injury or disorder in 
service.  

Post-service, a VA examination in May 1986, approximately three 
years following the Veteran's discharge from service, provided 
the diagnosis of questionable conjunctivitis.  In February 1990, 
seven years following discharge, the Veteran sought treatment for 
problems with his eyes, complaining of dull pain, photophobia, 
and slightly blurred vision.  He indicated he had been welding 
frequently.  The diagnosis was probably chronic welder's burn to 
the epithelium.  See VA treatment record dated in February 1990.  
During another VA examination dated in November 2003, the Veteran 
reported undergoing both Lasix surgery and photorefractive 
keratotomy (PRK) in both eyes in the three years prior to this VA 
examination.  
Thus, while he is competent to report eye problems since service, 
the Veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence showing no 
complaints or objective indication of any eye problems until at 
least a few years after discharge from service.  See Barr, 21 
Vet. at 310; Buchanan, 451 F.3d at 1337.  

Furthermore, with regard to the lack of complaints of, or 
treatment for, any eye disorder or symptomatology until at least 
three years following service, the Federal Circuit Court also has 
determined that a lapse of time is an important factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of any non-chronic 
eye disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

As to a nexus between the Veteran's current bilateral eye 
disorder and his active military service, the August 2009 VA 
examiner indicated that, if the Veteran was discharged from 
service following his PRK surgery, then his eye disorder would be 
service-related.  However, during this VA examination, as well as 
during the aforementioned November 2003 VA examination, the 
Veteran acknowledged that his PRK surgery took place in the early 
2000s, well after his discharge from service.  Thus, the fact 
that the PRK surgery occurred 17 years after discharge provides 
strong evidence against the Veteran's claim.  As there is no 
contrary medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of an eye disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  Pulmonary Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's claim of service connection for a pulmonary disorder, 
including COPD, that is related to asbestos exposure.  For such 
claims, the VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
purportedly resulting from asbestos exposure.  Common materials 
that may contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  The 
Manual also lists some of the major occupations involving 
exposure to asbestos include mining; milling; shipyard work; 
insulation work; demolition of old buildings; carpentry and 
construction; manufacture and servicing of friction products such 
as clutch facings and brake linings; and manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, and military equipment.  
Id. at Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive list of 
asbestos-related diseases/abnormalities, such as fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum; and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  Id. at 
Subsection 9(b).  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  The extent and 
duration of exposure to asbestos is not a factor for 
consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 
65 Fed. Reg. 33,422 (2000).  

It should be noted that the pertinent parts of the Manual on 
service connection in asbestos-related cases do not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the Veteran claims a current diagnosis of a 
pulmonary disorder, claimed as COPD, that resulted from exposure 
to asbestos while he served in the Navy.  See notice of 
disagreement (NOD) dated in February 2004 and VA Form 9 dated in 
October 2004.

A review of the Veteran's DD Forms 214 indicates he served aboard 
the USS Illusive and the USS Flatley during service.  His 
military occupational specialty (MOS) is listed on his DD Form 
214 as a naval guns maintenanceman.  A review of his STRs reveals 
that the Veteran suffered a pulmonary contusion in August 1978 
due to involvement in a motor vehicle accident.  At the time, he 
indicated that he smoked a pack of cigarettes a day.  He was 
given a chest X-ray in February 1981.  Blunting and probable 
scarring were indicated.  In June 1981, during a follow-up visit, 
a diagnosis of purified protein derivative (PPD) converter with 
productive cough was provided.  Also noted was blunting of the 
right costophrenic angle and probable post-inflammatory blunting.  
A July 1981 asbestos screening examination indicated no active 
disease.  The Veteran's separation examination report dated in 
August 1983 also revealed no complaint, treatment, or diagnosis 
of any pulmonary disorder.  His lungs and chest were found to be 
normal.  

Post-service, there is no evidence of complaints of any pulmonary 
disorder or symptomatology thereof until the Veteran was provided 
a VA examination in November 2003, at which time he was diagnosed 
with a history of asbestos exposure and a history of COPD, 
probably no relationship.  See VA examination report dated in 
November 2003.  In this regard, as discussed above, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  Maxson, 230 F.3rd at 1333.  It follows, 
therefore, that the Board finds no evidence of any non-chronic 
pulmonary disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

As to a nexus between the Veteran's current pulmonary disorder 
and his active military service, a July 2009 VA examination 
provides strong evidence to the contrary.  Specifically, the VA 
examiner provided a diagnosis of COPD, and indicated that the 
etiology of the Veteran's COPD was his long-term tobacco use.  He 
also stated that exposure to asbestos does not cause COPD, but 
that long-standing tobacco use does.  See VA examination report 
dated in July 2009.  This medical nexus opinion provides strong 
evidence against the Veteran's claim.  As there is no contrary 
medical evidence of record, the Board finds that this report is 
entitled to great probative weight and provides negative evidence 
against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of a pulmonary disorder 
over time, he is not competent to render an opinion as to the 
medical etiology of any current symptoms he experiences, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 53.




C.  Right Ear Hearing Loss

The Board now turns to the Veteran's claim for service connection 
for right ear hearing loss, which he contends resulted from 
exposure to acoustic trauma in service.  See VA Form 9 dated in 
October 2004.  

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, the Veteran was provided a VA audiology examination in 
July 2009, which showed bilateral hearing loss.  See VA audiology 
examination reports dated in July 2009.  Specifically, audiogram 
results from the July 2009 audiogram results for the right ear 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
25
45

Speech recognition score was 100 percent in the right ear.  Thus, 
there is sufficient evidence of current right ear hearing loss.

However, a review of the Veteran's STRs indicates no evidence of 
complaints of, treatment for, or a diagnosis of hearing loss in 
the right ear during his years of active service.  The Veteran's 
separation examination in August 1983 also showed no evidence of 
treatment for or diagnosis of hearing loss in service.  The 
audiogram results on the separation examination showed normal 
results for the right ear.  Thus, the Board must find that the 
STRs, as a whole, provide negative evidence against this claim, 
as they show neither complaints nor evidence of any right ear 
hearing loss.  

Post-service, despite contentions by the Veteran that his right 
ear hearing loss was incurred during service, there is no medical 
evidence of right ear hearing loss until April 1991, when the 
Veteran complained of decreased auditory acuity for the past four 
months.  See VA treatment record dated in April 1991.  However, 
there was no diagnosis of hearing loss in the right ear until a 
November 2003 VA examination, a period of approximately 20 years 
since discharge from service.  See VA examination report dated in 
November 2003.  As already mentioned, the Federal Circuit Court 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson, 
supra, 230 F.3rd at 1333.  It follows, therefore, that the Board 
finds no evidence of right ear hearing loss or other chronic 
disease within one year after the Veteran's separation from 
service.  Therefore, the presumption of in-service incurrence for 
sensorineural hearing loss is not for application.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  

Further, as there is no complaint of decreased auditory acuity 
until 1991, eight years following discharge from service, the 
Board also finds that there is no evidence of non-chronic right 
ear hearing loss in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

As to a nexus between the Veteran's current right ear hearing 
loss and his active military service, a July 2009 VA examination 
provides strong evidence to the contrary.  Specifically, the VA 
examiner noted that, upon separation from service, the audiogram 
results for the Veteran's hearing in the left ear, while still 
within normal limits, showed a standard threshold shift at 2000 
Hertz (Hz) to 4000 Hz.  However, the right ear audiogram results 
showed no such shift.  Therefore, the VA examiner concluded, it 
is not likely that military noise exposure caused the hearing 
loss in the right ear.  See VA examination report dated in July 
2009.  This medical nexus opinion provides strong evidence 
against the Veteran's claim.  As there is no contrary medical 
evidence of record, the Board finds that this report is entitled 
to great probative weight and provides negative evidence against 
the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of right ear hearing loss 
over time, he is not competent to render an opinion as to the 
medical etiology of any current symptoms he experiences, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 53.

D.  Back Disorder

Here, the Veteran contends that his back disorder resulted from 
lifting heavy equipment frequently during service.  See NOD dated 
in February 2004 and VA Form 9 dated in October 2004.

As already discussed, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examiner provided the diagnosis of 
degenerative arthritis of the thoracic and lumbar spine.  See VA 
examination report dated in July 2009.  Thus, the evidence of 
record confirms that the Veteran currently has a back disorder.

In-service, a review of the Veteran's STRs shows no complaints 
of, or treatment for, any back disorder or symptomatology 
thereof.  Further, his separation examination in August 1983 
indicated a normal spine.  Thus, the Board must find that the 
STRs, as a whole, provide negative evidence against this claim, 
as they show neither complaints nor evidence of any back disorder 
in service.  

Post-service, medical records are silent as to any complaints of 
back symptomatology or diagnosis of a back disorder until a VA 
examination dated in November 2003, when the Veteran was found to 
have muscle pain in the lower thoracic spine.  See VA examination 
report dated in November 2003.  In this respect, as discussed, 
the Federal Circuit Court also has determined that such a lapse 
of time is an important factor for consideration in deciding a 
service connection claim.  Maxson, 230 F.3rd at 1333.  It 
follows, therefore, that the Board finds no evidence of arthritis 
in the spine or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the presumption of 
in-service incurrence for arthritis is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 

Furthermore, as there is no evidence of a back disorder until 
November 2003, the Board also finds that there is no evidence of 
non-chronic back disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current back disorder and his 
active military service, the July 2009 VA examination report 
provides strong evidence against the claim.  In particular, the 
VA examiner emphasized the lack of documentation of a chronic 
lumbar condition in service and evidence showing that the pattern 
of symptoms exhibited by the Veteran did not become what they are 
currently until an injury in 2000.  He also indicated that the 
evidence of record shows that the back disorder did not become 
chronic until the past five years.  Thus, he concluded that the 
Veteran's back disorder is less likely as not caused by or a 
result of military service.  As there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative evidence 
against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a back disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

E.  Right Knee Disorder

Finally, with regard to the Veteran's right knee disorder, he 
contends that it was injured during boot camp training.  See NOD 
dated in February 2004 and VA Form 9 dated in October 2004. 

As previously discussed, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examiner provided the diagnosis of right knee 
strain.  See VA examination report dated in July 2009.  Thus, the 
evidence of record confirms that the Veteran currently has a 
right knee disorder.

In-service, a review of the Veteran's STRs shows no complaints 
of, or treatment for, any right knee disorder or symptomatology 
thereof, despite the Veteran's assertions that his STRs should 
provide evidence of treatment for a right knee injury.  See Barr, 
21 Vet. at 310; Buchanan, 451 F.3d at 1337.  Further, his 
separation examination in August 1983 indicated normal lower 
extremities.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they show 
neither complaints nor evidence of any right knee disorder in 
service.  

Post-service, medical records are silent as to any complaints of 
right knee symptomatology or diagnosis of a right knee disorder 
until a VA examination dated in November 2003, when the Veteran 
was found to have right knee arthralgias with possible 
patellofemoral syndrome.  See VA examination report dated in 
November 2003.  In this respect, as discussed, the Federal 
Circuit Court also has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  Maxson, 230 F.3rd at 1333.  It follows, 
therefore, that the Board finds no evidence of any non-chronic 
right knee disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

As to a nexus between the Veteran's current right knee disorder 
and his active military service, the July 2009 VA examination 
report provides strong evidence against the claim.  In 
particular, the VA examiner emphasized the lack of documentation 
of a chronic right knee condition in service and evidence showing 
that the pattern of symptoms exhibited by the Veteran did not 
become what they are currently until an injury in 2000.  He also 
indicated that the evidence of record shows that the right knee 
disorder did not become chronic until the past five years.  Thus, 
he concluded that the Veteran's right knee disorder is less 
likely as not caused by or a result of military service.  As 
there is no contrary medical examination of record, the Board 
finds that this report is entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a right knee disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for a pulmonary disorder is denied.

Service connection for right ear hearing loss is denied.



Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


